Name: Commission Regulation (EC) No 1031/97 of 6 June 1997 amending for the fifth time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: means of agricultural production;  Europe;  economic policy;  agricultural activity;  food technology;  organisation of transport
 Date Published: nan

 No L 150/34 f EN Official Journal of the European Communities 7 . 6 . 97 COMMISSION REGULATION (EC) No 1031/97 of 6 June 1997 amending for the fifth time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 413/97 is hereby amended as follows : 1 . Article 2 is replaced by the following: 'Article 2 Only animals raised in the zones defined by the Dutch authorities and referred to in Annex II to this Regula ­ tion can be delivered, provided that the veterinary pro ­ visions laid down by the Dutch authorities apply in the zones on the day the animals are delivered.' 2 . Annex II is replaced by the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Commission Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in the Netherlands, excep ­ tional support measures for the market in pigmeat have been adopted for that Member State by Commission Regulation (EC) No 413/97 (3), as last amended by Regula ­ tion (EC) No 924/97 (4); Whereas the Dutch authorities, with a view to combating classical swine fever more effectively, introduced a ban on the transport of pigs in the southern Netherlands; whereas pigs originating in that zone are subject to veterinary and trading restrictions; whereas that zone should be included, with effect from 23 May 1997, in the exceptional market support measures laid down in Regulation (EC) No 413/97; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 23 May 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2 OJ No L 349, 31 . 12 . 1994, p. 105. (3) OJ No L 62, 4 . 3 . 1997, p. 26. ( «) OJ No L 133, 24. 5 . 1997, p. 3 . 7. 6. 97 I EN I Official Journal of the European Communities No L 150/35 . ANNEX 'ANNEX II 1 . The protection and surveillance zones in the following areas :  Venhorst,  Best,  Berkel-Enschot,  Ammerzoden ,  Nederweert,  Soerendonk,  Baarle-Nassau. 2 . The zone in which the transport of pigs is banned, as defined in the ministerial decree of 14 April 1997 published in the Staatscourant of 15 April 1997, p. 12.'